Title: To George Washington from Jabez Bowen, 21 March 1780
From: Bowen, Jabez
To: Washington, George


          
            Sir
            Providence March 21 1780
          
          Incloased you have a Resolve of the Council of War, recommending to your Exellency to permitt Gillam Butler Esqr. a British Commissary to go into NewYork on Parole or to be Exchangd, (if the good of the service will permitt). I am with every sentiment of Esteeme Your Exellencys Most Obedient and most Humb. Servant
          
            Jabez Bowen Dep.-Govr
          
          
            P.S. I have Mr Butlers Parole in my possession. he has a Copy.
            
              J.B.
            
          
         